Proposals on energy and climate change (debate)
The next item is the statement by José Manuel Barroso, President of the Commission, on the proposals on energy and climate change.
President of the Commission. - Madam President, first of all I apologise for the slight delay. As you know, we have just concluded our Commission meeting, and the first thing we did immediately after it was to come here to present what we believe is an historic package for the European Union. That is the reason why I, together with the Commissioner for the Environment, Mr Dimas, and the Commissioner for Energy, Mr Piebalgs, have only just arrived. The final drafting of the document is being completed. We will have it immediately, but this is a very important occasion to present to you first-hand the conclusions of our meeting today.
I should like to start by saying that we are very happy with the result. The result was obtained by consensus in the College, with strong backing from all the Members of the Commission for a very ambitious proposal, because we have agreed what is now the most comprehensive package in terms of climate action and renewable energy that exists in any part of the world. We believe we have reason to be proud of it. This package on climate action and renewable energy meets the challenges of the future. We believe it is good for our planet; it is good for the European economy; it is good for our citizens.
The work of the European Union is sometimes seen as rather technical: interesting to specialists, but not relevant to people's daily lives. The action we are discussing today proves this theory wrong: the struggle against climate change and the quest for secure, sustainable and competitive energy touches every European every day. We are all affected by this, and this is one of the most - if not the most - important challenge of the 21st century.
Europeans ask for a vision and a plan of action. That is what we are doing now. This vision was set out last year with leadership from the European political community. It was agreed in the European Council, following a Commission proposal, to bring about the '20/20/20 by 2020' goals: a 20% reduction in greenhouse gases, or 30% if other developed economies agree, 20% of energy use through renewables and a 20% increase in energy efficiency by 2020.
This was agreed by the European Council. We can be proud that Europe is leading that effort. We then brought it to the Heiligendamm Summit, to the High-Level Event at the United Nations in New York and finally to the Bali Conference. Without strong European leadership, we could not have achieved the promising results of the Bali Conference, setting a road map for the global agreement we are seeking and that we expect to reach in Copenhagen in 2009.
The clear commitment of this Parliament to this cause has been essential, and I want to thank you, once again, for all your support. Your work over the past year has been critical in building the political momentum in favour of action. I believe that today's proposals match the goals that you have set out, as well as meeting the mandate given by the European Council last March.
Today's package adds up to a detailed road map to bring about the political vision agreed last year. We have agreed on the vision and now we have to deliver on the concrete plans, the concrete instruments to achieve that vision. We believe that the main priority is to bring about a 20% cut in our greenhouse gas emissions by 2020 and be ready, if necessary, to step up to 30% with an international agreement. Let us never forget that. This is about global warming; it is about global climate change and not just about climate change in Europe. We have to put our proposals in such a way that we bring others along with us. It is also important to lead by example and that is why, for instance, we are now proposing how to achieve the 20% of energy use through renewables by 2020.
The package we have just approved in the Commission includes the following: an updated Emissions Trading System (ETS) to create a borderless ETS to drive cuts in greenhouse gas emissions from big industrial emitters; specific, binding national targets, so that Member States know exactly what they have to do outside the ETS, in sectors like transport, buildings, agriculture and waste; a new approach to actively promote renewable targets, again including binding national targets; new rules to stimulate carbon capture and storage, tomorrow's technology to cut emissions; and new state aid rules that take into consideration the specificity of the action needed in this environmental field.
Part of our mandate was the 10% target for biofuels so that transport plays a part in emissions cuts. As you know, this 10% target was unanimously agreed by the European Council.
I want to be clear that, in putting forward proposals on biofuels, we have also fully respected the other side of the mandate: the need for environmental sustainability. The proposal creates the most comprehensive and sustainable system anywhere in the world for the certification of biofuels and for domestic and imported biofuels alike. We will also continue to promote the rapid development of second-generation biofuels.
It is important to understand that what we are promoting is sustainable biofuels and we are making a contribution to a global regime, because what we have today is a situation where, in many cases, biofuels are not sustainable and do not respond to our criteria - criteria we want to be implemented not only in Europe but throughout the world.
The package of measures proposed today contains the most far-reaching legislative proposals to be made by the European Commission for many years. How did we set about shaping this complex package? We spent a lot of time exploring options in great detail, but we always held firm to five key principles.
First, respecting the targets. Without this, we will not look serious to investors, to our negotiating partners and, most importantly, to our own citizens.
Second, fairness: recognising Member States' different capacities to invest and their different starting points.
Third, competitiveness: designing a system able to minimise the costs to the European economy and, in some areas, improving the competitive possibilities of Europe by giving European industry and the European economy a first-mover advantage.
Fourth, the proposals had to be designed to promote a comprehensive international agreement to cut greenhouse emissions, including stepping up our own effort to 30% emission cuts should other developed countries do the same.
Last but not least, we must also start work now to halve global emissions by 2050. This means working today to bring tomorrow's technology rapidly on stream.
This package should also be seen in articulation with some of our earlier proposals, namely the internal market for energy and the Energy Technology Plan. This is part of a very comprehensive set of proposals that is creating, for the first time, a real European energy policy, but we want this energy to be secure and also sustainable. Of course, there will be those who say that change comes at too high a cost and that we have no choice but to bury our heads in the sand and hope for the best. I think they have got this wrong. There is a cost, but the cost is manageable.
We have worked very hard on coming up with the right design to meet Europe's ambitions in the right way. So the additional effort needed to realise the proposals would be less than 0.5% of GDP by 2020. This amounts, on average, to about EUR 3 a week for each European citizen. This is much less than the up to EUR 60 per week that is the cost of inaction.
Going on even the most optimistic assumptions of the Stern Report, the cost of inaction is more than 10 times what we are now proposing. It is true there are some costs, but we have to compare the cost of this package with the cost of inaction and, since the cost of inaction is much higher, we can say that there is a relative gain in having this package. In fact, every day the price of oil and gas goes up, the real cost of the package falls. Instead of costs, we really should be talking about gains for the European Union.
(Applause)
The package is hard-wired to reach our goals in an efficient way, using the market to drive change where it is most cost-effective and ensuring a level playing field while leaving as much as possible to Member States
We have paid particular attention to fairness. We have, therefore, designed the proposals to ensure that the demands on the poorer Member States are realistic: all will contribute, but in line with their capacity to invest.
At the level of business, we all know that there are sectors where the cost of cutting emissions could have a real impact on competitiveness with companies in countries that do nothing - or do very little - in the fight against climate change. There is no point in Europe being tough if it just means production shifting to countries allowing a free-for-all on emissions.
An international agreement is the best way to tackle this, but we also need to give legal certainty to companies that we will take the action needed. Energy-intensive industries will have ETS allowances free of charge if there is no global or sectoral agreement. If our expectations for an international agreement are not met, we will look at other options, such as requiring importers to obtain allowances alongside European competitors, as long as such a system is compatible with WTO requirements.
I am making this point specifically, because it is very important that this package and the measures that the European Union will adopt are not in favour of the environment and against the economy. No, they are not only for the environment and our planet but also for our economy and for the competitiveness of the European economy. We want industry to remain in Europe. We do not want to export our jobs to other parts of the world.
(Applause)
Fairness is also important at the level of the citizen. We are encouraging Member States to act in a sensitive way, such as using a share of the billions of euros to be gained in auctioning revenues to help the less well off to invest in energy-efficient homes.
But we must not forget the huge economic opportunity represented by Europe's transition to a low-emissions economy. Europe's leadership also means showing that the technology is there, that we will need an effective and competitive industrial sector up to the challenge. There are real opportunities there. The renewables sector alone will bring one million jobs by 2020 at least, according to our estimates. I am sure that, once again, European industry will show its ability to innovate and adapt. Europe can be the first economy for the low-carbon age. We must seize this chance.
This package represents an opportunity for Europe to show itself at its best: tackling an issue of fundamental long-term importance; using the European Union's continental scale to best effect; turning political consensus into practical action.
If some people in Europe have doubts about the need for a European Union, then these are exactly the kinds of policy that show why we need a strong European Union more than ever.
(Applause)
This is precisely where we can demonstrate to the most sceptical that, alone, our Member States - even the biggest Member States - do not have the scale or the leverage to push the agenda forward. But Europe, if it is determined to lead, can do it. So, apart from the environmental aspects, apart from the economic aspects and apart from the very important geopolitical and security aspects - because let us not forget that we are speaking about security of supply, and we do not want to be dependent on regimes that are not our friends - it is also a great argument for European unity. It is also a great argument to show not only that we need a strong European Union, but also that the world needs a strong European Union to lead the global efforts to face the global challenges of the 21st century.
(Applause)
on behalf of the PPE-DE Group. - (NL) Madam President, Mr President of the Commission, Mr President of the Council, ladies and gentlemen, today is an historic day. It is a day that will influence our way of living and thinking, what we do and what we do not do.
Without wishing to denigrate its other merits, this Commission will undoubtedly be remembered in the future as the Commission that enhanced European integration with a new dimension, as the Commission that established the package on climate and energy. It is a plan whose foundations were laid during the German Presidency under the impetus of Chancellor Merkel and that we in the PPE-DE Group have always supported.
Europe is making it clear today that we are not afraid to take responsibility in the area of energy and climate and that we can act as a global pioneer. It now falls to us to reconcile ambition and feasibility. Let us not deceive ourselves, ladies and gentlemen: accomplishment of the 20/20/20 goals will in the short and medium term demand difficult decisions of us all, and will require great efforts from everyone concerned and to have even agreed on them is a significant step forward.
Mr President of the Commission, the action plan you have just outlined is a well-considered one. The PPE-DE Group supports your five key principles, but as the responsible Group we naturally need the flexibility to examine whether each proposal put forward by the Commission is fair and feasible for every Member State and for the sectors that will be most affected.
In order to succeed, a comprehensive approach is indeed required, allowing our ambitious energy and climate targets to be reconciled with our objectives in the areas of economic growth and employment. At the same time Europe must secure our energy supply and become self-sufficient.
The PPE-DE Group supports the differentiated approach. We know that we will now be bombarded with questions suggesting that it be toned down. It is also our responsibility to listen carefully to the comments from the national and regional authorities and from a cross-section of society. Nevertheless, our starting principle is that it is not the one who shouts the loudest who goes the farthest. We must strive for a differentiated approach based on transparency, objectivity and fair criteria, and do so on the understanding that it costs more not to act than it does to act wisely.
In addition to our mutual solidarity, the geographical and economical capacity of the Member States must be the primary consideration when dividing up the cost. The measures already taken and industrial capacity for future innovation must also be taken into account. Under no circumstances can renounce these principles. The PPE-DE Group's final assessment must deliver a win-win situation. On the one hand, we must fulfil our climate objectives, and on the other hand, we must maintain a successful economy in order to create jobs. If the balance sways to one side we risk losing both, for instance if the economic sector were to move to areas where there are not even CO2 limits.
Finally, the PPE-DE Group understands that it is vital for Europe, but also for the rest of the world, to succeed in breaking their energy addiction. The time has come to learn how to consume on a large scale in a low-carbon manner. All of us - employers and citizens - must turn things around.
on behalf of the PSE Group. - (DE) Madam President, may I express my warm thanks to the President of the Commission and to the Commission for the work they have done. Reference has already been made to the fact that the right environmental and economic objectives have been set and are being pursued. In implementing the package, as the previous speaker said, we must take a careful look at specific points. You know, Mr Barroso, that we are very sceptical about biofuels as far as the current state of the art is concerned. We need to invest far more in research and development - and this applies to the next few budgets too - if the second generation is to become a reality in the shortest possible time and tip the balance decisively in favour of a cleaner environment. It is absolutely crucial that the use of biofuels should demonstrably constitute a net gain for the environment.
As far as emissions of CO2 and other greenhouse gases are concerned, many will say - and I agree with them - that a 20% reduction is not enough to guarantee the achievement of the goals to which we aspire in the struggle against climate change. On the other hand, I wholeheartedly subscribe to your argument that there is no point in Europe going it alone and taking all the risks while others stay on the sidelines, unwilling to join in, for we have no wish to export dirty technology and jobs. We want to develop clean technology in Europe and to export it too, so that we can maintain a clean global environment together. That must be our aim.
(Applause)
That, Mr Barroso, is why we need transparent and coherent international agreements and why we need them as quickly as possible. Should that goal prove unattainable, we are in favour of giving some thought of our own to the matter. This, I believe, is an area in which the Commission has been too hesitant. I certainly agree that the decisions need not be made until later, but I do believe that now is the time to think about what we do if international agreements do not materialise. Will there then be import levies? These, of course, would have to be WTO-compliant. Would we perhaps think about introducing a CO2 tax after all? That idea has already received some consideration in the Council and the Commission. Whatever else we do, we must exert heavy pressure to ensure that both the environmental and economic dimensions are taken into account. While I do not take every chorus of protest from industry at face value, consideration must be given to the legitimate interests of industry and labour. You said that will happen. We shall have to keep an eye on that in the legislative process.
What we really must achieve, Mr President and ladies and gentlemen of the Commission, is what we managed in the case of REACH, namely an alliance not only of environmentalists but also of industry and labour that is designed to reconcile their respective interests. REACH offers a good example of such an alliance. Mr Sacconi and many others played their part in ensuring that this Parliament and this Commission brought the REACH framework to fruition. The environmental goals must guide us, but at the same time we must give due consideration to economic issues with a view to safeguarding clean industry and a clean economy in Europe.
on behalf of the ALDE Group. - Madam President, Liberals and Democrats welcome this package. We believe it to be the most important act of Mr Barroso's Commission thus far. Climate change is the greatest challenge facing life on our planet, the biggest problem facing our governments, and a gnawing worry for our citizens. I am grateful to Mr Davies and Ms Ek for the work they have done within my group to make sure we have a firm and early response.
It is important for the Commission to take action. National democracies are too often run by crisis management. Problems are not tackled until they have to be tackled, and sometimes action comes too late. California's scientists warned us 30 years ago about climate change. We can no longer prevent it, but we can hope and strive to control it.
Your proposals, President Barroso, recognise the overwhelming urgency of action. They will be hotly contested. Some will argue that they will hit profits; others will argue that they will hit jobs, and we have heard hints of both. No doubt you have had heated discussions in the Commission. My group argues they can add to profits and to jobs and give our economy a new competitive edge. They are, in any case, essential to responsible stewardship of our planet and we will work with you to secure agreement on them as early as possible.
on behalf of the UEN Group. - (GA) Mr President, we have been waiting for some time to see the benefits of this legislative package. Maybe the dream is coming true now. Maybe targets will be laid down for a reduction in CO2 and an increase in renewable energy.
Member States will undoubtedly face a challenge. But that, in fact, is what they are already facing. This legislation will stabilise the market, especially the business and science market, provide certainty for investors, and promote wind energy, solar energy, hydroelectric power, and biofuels. Overall it will help to protect the environment from climate change.
As regards biofuels, Parliament maintains that they will not worsen the problem of CO2. The target is perhaps 10% too high. We shall have to ensure that the legislation enables food supplies and shortages to be kept under review. Member States will need to take a flexible attitude to the disparities existing from one country to the next.
The legislation must, however, be viable. I welcome the Commission proposals on second-generation bio-energy, but we should start to focus on the third generation now.
on behalf of the Verts/ALE Group. - (DE) Madam President, Mr President of the Commission, Commissioner Dimas, do you still remember Bali? I am sure Mr Dimas does. That is where the European Union virtually epitomised the international approach to combating climate change, where it stood for international solidarity and sustainability. It was a wonderful feeling. I was often proud of you, Mr Dimas. I was even proud of the German Environment Minister. It reminded me that the European Union is capable of regaining the support of its citizens by leading a truly efficient campaign against global climate change.
Public approval, however, is very easily squandered, Mr Barroso, especially when there is an ostensible gulf between words and deeds. I have been reading a lot about the debates in the Commission. Unless you persevere with a hard line in your proposals on emissions trading, I believe you will destroy a very important instrument. If clean coal remains dominant and a covert campaign is waged for nuclear power, if the main focus is on biofuels rather than a different transport policy, if energy efficiency - the priority of priorities, Mr Piebalgs - is increasingly neglected, we shall remain helpless in the face of climate change.
(Applause)
The onslaughts mounted by European industry against the proposals are intolerable. After all, it is the free market that has caused this climate problem. It was not China and India that managed their resources wastefully and emitted far too much CO2 - it was us. The free market will not solve the problem. The free market must be regulated for the sake of protecting the climate. It goes without saying, given the associated burdens, that we shall have to talk about external protection. We are prepared to do that. We believe it would take ambitious proposals at the European level for us to make any headway in international negotiations on any issue, including external protection. We cannot go to Poznań with weak instruments. In Poznań and Copenhagen we shall have to take the lead again. I look forward to cooperating closely with you, Mr Dimas.
(Applause)
on behalf of the GUE/NGL Group. - (IT) Madam President, ladies and gentlemen, the Commission's decision to come and present its proposals to this House is significant. It is a positive sign that Europe takes the issue seriously and aims for the kind of fair response that we have helped to flesh out.
However, for this very reason I wish to say, with all sincerity, that I have my doubts about some aspects of these proposals and cannot endorse them. I refer to the excessive share of biofuels, despite growing misgivings in many quarters. I refer to the risk that some people will be able to equate nuclear with a clean and renewable source of energy, which it is not. I refer to the over-reliance on carbon capture technology rather than other, better practices. Finally, I refer to the waivers on emission limits for polluting countries or sectors such as iron and steel.
In this way we risk sapping Europe's credibility, rather than reinforcing it in a crucial phase like the one initiated by the Bali Conference. The ground rules were laid down in Bali for signing a post-Kyoto agreement. In order to achieve this - and we must - there will be a need for considerable political will and the capacity to construct a complex scheme, but also consistency.
Political will means regarding climate issues as an acid test for Europe and for a different type of globalisation. Consistency means moving towards the 20/20/20: reduction of emissions, energy efficiency and use of renewable energy.
We therefore need to identify a package of priority measures to be approved over the coming year, before Parliament is dissolved and new elections are held. Over and above the 20/20/20, the package must include measures on vehicles and aircraft that make the general reduction pledges credible, partly by means of vertical policies. To this extent, waivers in sectors such as iron and steel would be a big mistake.
We also need to build in the complexity needed for a strong agreement, one calling for a new globalisation scenario based no longer on competition but on cooperation and technology transfer.
In addition, it is crucial to explore novel ideas, such as Mrs Merkel's proposal on calculating per capita emissions, and to think about adjustments affecting in particular continents like Africa, which pollute less and are much harder hit by climate change. It is by this yardstick, the plight of Africa, that Europe's contribution and dedication will be judged.
on behalf of the IND/DEM Group. - (NL) Madam President, this is an important day for environmental and energy policy. I would like to thank the European Commission for this energy package that has been presented. This legislative package that we now have has built on the decisions taken last year to reduce greenhouse gas emissions. A characteristic of the proposals presented is that the various interests have not been registered, not even within the European Commission.
In recent days we have all heard criticisms of the suggestions, particularly from energy-intensive industry. The amendments to the Emissions Trading Directive will certainly hurt various sectors. Nevertheless, I think that we must take steps now, even though it may be difficult.
I also note with interest the proposed directive on carbon capture and storage. It would be wonderful if more renewable energy sources were found: up to 20% of energy by 2020, as we have been told. We must view take a critical look at the 10% target for biofuels. The sustainability criteria must have a clearly defined place in this directive. The Committee on the Environment will be the committee responsible for most of these proposals. This means that it has to be effective, but we are optimistic about the final outcome.
In the coming months we will be hearing some strong criticism from the lobbies, but there will also be widespread support. We must stand firm and ensure that the legislative frameworks ensure responsibility and justice in everything and for everyone, but particularly with regard to the environment.
(SK) Thank you, Madam President, Mr Barroso, and Commissioners Dimas and Piebalgs for the proposal you have presented. I see it as being of paramount importance for all of us and for the future of Europe.
The Bali Conference in December last year laid the foundations for an international agreement on tackling climate change issues. The Bali Action Plan, the Bali Roadmap and the Adaptation Fund are challenges where the European Union must take the lead. After all, we need to admit that we have a certain degree of responsibility for the current state of climate change.
It is logical that the developed and developing countries' targets will differ. China and India should receive a specifically set compensation for reducing greenhouse gas emissions. I am afraid, however, that unless the US starts taking this issue seriously our efforts will be in vain.
The Bali Conference is not a successor to the Kyoto Protocol. Let us hope, however, that it will act as a stimulus for solving this issue. In particular, Mr Barroso, I welcome the second principle: fairness and recognising Member States' different starting points and different capacities to invest. Thank you again.
(DE) Madam President, Mr Barroso, you will be aware that I am very attached to the economy, the environment and our common policy. You went a little further today in developing the vision outlined by Angela Merkel and the Heads of State or Government. The vision they set out last spring was perfectly apt. It came at the right time. Now, however, it has to be fleshed out, and in that respect you have not let the whole cat out of the bag. I have not heard too many figures today. I should like to hear some of those, because we want to solve this problem together with the interested parties, not in spite of them. The programmes you have presented over the past fortnight, along with today's programme, will drastically alter Europe's economic and industrial policies. It is for that very reason that I believe we need far more shoulders and must not rely solely on the main pillars.
I must confess to a degree of disappointment, Mr Dimas, that waste-management policy, and particularly waste-disposal policy, does not play much of a part in this programme. In Europe we could reduce CO2 emissions by millions of tons for the benefit of our major export industries if only we were courageous enough. Have we not all learned in the last two years that we are facing far more than a climate problem? In future we shall have a resource problem. Our children will ask us awkward questions, Commissioner, Mr President, if we do not adopt a bolder approach.
We must, of course, play fair by companies and environmental organisations, and I strongly endorse the five priorities you have set. We cannot put our exporting companies into a straitjacket yet expect them to outperform their competitors. That is not possible. We have to get on with what needs to be done - to get butter on the fish, as we say in my dialect.
As far as the emissions-trading system is concerned, it is, when all is said and done, the best-known and the time-tested system. We must learn from our mistakes, but we must keep it tight. We shall be doing no one any favours if we concede too much. It must be tight, and it must be fair. Then I shall be right behind you.
The European Union should not be so terribly afraid of the subject of climate change. We should take it as an opportunity, an opportunity for our environment, for our industry and, in particular, for future generations.
(Applause)
(IT) Madam President, ladies and gentlemen, I too would emphasise the significance of the fact that you, Mr President, decided to come and inform us in real time about the adoption of the package that has been so painstakingly put together; one might even say made to measure. Let us not forget that this package goes hand-in-hand with another decision that you adopted in December: I mean the proposal for a regulation on vehicles, which in a sense forms part of this package.
I shall not comment on the content of the package itself, since I have the bad habit of judging texts once I am familiar with them and have examined and assessed all their details. We shall attempt to find out whether you have struck the right balance, or whether there is a need for any further fine-tuning or improvement. On the whole, it seems to me that the set of proposals corresponds to the principles and objectives suggested by both Parliament and the Council in recent months.
I would however raise one political point - already alluded to by Mr Musacchio - which affects all of us. I agree with his verdict on Bali. The glass is neither half full nor half empty, but it was a major political success. Just three months earlier, no one would have bet even a cent on it. The EU confirmed its world leadership role on that occasion, yet its responsibilities have thereby been heightened. Our responsibilities have increased: we cannot go to Poznan and then Copenhagen with empty hands. We must go with facts.
You have played your part by drawing up this package, but now it is up to the legislators - Parliament and the Council - to adopt it and translate it into binding standards. That will be no easy matter in the short time available to us. This legislative period has entered its final phase, rather as CO2 emissions should do in 2015, when they ought to peak before starting to fall, that is. We have already reached that ceiling.
As a result, there needs to be some kind of informal agreement, a special working procedure, to ensure that most of this package is wrapped up before the end of the parliamentary term; otherwise we will be empty-handed when it comes to negotiating the Bali follow-up phases. This therefore affects Parliament, which must play its part by avoiding wherever possible conflicts of competence which waste months. It also affects the Council, which - as has happened in other cases - could embark on informal cooperation with us at a very early stage. However, it also affects you: you came along a little late today because you evidently had matters to discuss. If other dossiers that I have been involved in are anything to go by, it would be a good thing if the Commission could present a united front towards the outside world.
Madam President, finally, we move from targets to tools! I agree that this can be wisely managed - a win-win situation, where we can create a better environment, better opportunities for our children and more jobs in Europe. But it needs coherence in our management of different political areas - research policy, development aid, the common agricultural policy, energy policy and so on - and the first test of this will be at the spring summit with the Lisbon Agenda.
Will the Lisbon Agenda at the Council in March reflect the energy and climate package? That will be the first great test. There is also another test. We have only 13 months to bring along the decisions on this very important - maybe the most important - proposal: this mandate for the European Parliament, and the Commission, and the Council. Thirteen months to be able to deliver a European standpoint before the European elections and before the extremely important meeting in Copenhagen in December 2009.
We all know that it is really important, we all know that it is imperative that we get there, and it is up to all of us individually to make it possible - and not impossible - to get a decision in April so that, unlike in the old Danish fairy tale, the Emperor does not stand naked when he goes to Copenhagen!
We also have to address energy poverty - it is not there enough - technology neutrality and the forestry issues, which have to be improved. This will be delivered, I think, in the parliamentary procedure in a very transparent and open way, as it is in Parliament.
Finally, from tools to targets: it is our responsibility, and the ALDE Group will stand by you when it comes to a decision and deliver value for voters - finally!
(IT) Madam President, ladies and gentlemen, the Commission has changed tack on two counts as concerns the energy and climate package, which unfortunately we know little about: keeping to the Kyoto pledges, and improving Europe's energy mix and supply. We particularly welcome the commitments to promoting the spread of renewable energies, greater flexibility in the authorisation of State aid for environmental actions, and the development of clean sources and technologies to curb emissions.
However, the package contains some sensitive issues relating to the competitiveness of our firms. Mr Barroso himself has estimated the cost at some €60 billion. We will have to look at the impact of this burden. The plan for a system of auctioning quotas, estimated to cost around €39 per tonne of CO2, and for its extension to the transport and building sectors, is causing industry quite some concern and will probably affect final consumers. Given these gloomy forecasts, the Commission and especially the Member States will have to do their utmost to reduce the economic and social impact of the measures.
I would stress that Europe's role as world leader in the struggle against climate change is unquestioned and unquestionable. We must bear in mind, however, that our international competitors in many cutting-edge sectors of the economy take the opposite view. To conclude, I agree with what President Barroso has said. We certainly must work hard to determine commitments and outcomes and give greater weight to the package presented to us. The package must not remain virtual but must be fair.
Madam President, this Parliament has a vision of 21 different renewable energy technologies for the 21st century. With what the Commission is proposing today, we are taking a first step - 20% in 2020 - towards a Europe which will be run almost entirely and exclusively by renewables at the end of this century.
This is millions of jobs for Europe; this is technology leadership; this is CO2 reduction, less dependency on gas and oil imports, more competition in an energy market which is dominated by the happy few and, therefore, I thank Mr Piebalgs for not having given in to the electricity lobby by killing the guaranteed price systems, because it is only guaranteed price systems that will allow small and medium-sized enterprises to invest in this market. Biofuels at 10% is a target which was imposed on policy by car makers and the sugar industry. You did not have the courage to drop it. We will have the courage.
Lastly, I have a precise question for the Commission. We, as Greens, are in favour of protecting European industry against environmental dumping, but, Mr Barroso, there is a contradiction in what you have announced. If the European energy-intensive industry gets the allowances completely for free, how can you justify the fact that the Chinese steel company will have to pay for imports? If our industry is completely off the hook, the WTO will never accept a scheme whereby those who import to our markets have to pay, so there is a fundamental contradiction in what you have announced, or at least you have to clarify this because, otherwise, you are cheating people.
(FI) Madam President, Commissioners, I agree with those speakers who have thanked the Commission for their good intentions. Nevertheless, we will come to learn that the devil is in the detail. With emissions trading, the price of emission rights in the EU's wholesale electricity markets will shift towards the price of nuclear and hydroelectric power, the production of which does not require emission rights. The auctioning of emission rights will not bite into these windfall profits, and in fact in the longer term it will increase the additional, excessively large profits of these electricity companies.
Emissions trading favours the extension of nuclear power. Hopefully, the Commission has stuck to the view presented by Mr Piebalgs, that nuclear power is not a renewable form of energy.
For the time being, it is impossible to say whether the package that has been presented is well-balanced among the Member States. The requirement to increase the proportion of renewable energy in the EU to an average of 20% may put the small countries, in which this percentage is already exceeded, and large countries, where it is currently 2-6%, in unequal positions.
Madam President, nowadays, when the subject of climate change crops up, it is usually described as 'global warming'. Is this deliberate? The only solution being put forward is to cut greenhouse gas emissions - that is, carbon dioxide - dramatically, because it is claimed that a 30% reduction will reduce the average temperature of the earth by 2° by 2020.
Such an assertion is quite amazing when no reference to the effect the sun will have had over that period is taken into account, but, for the sake of this exercise, let us suppose that the so-called 'taxpayer-funded experts' are right. Climate change is precisely that: climate changes all the time. So, what if earth's climate decides to cool down instead of warm up? Will it then be suggested that we must produce much more carbon dioxide to try and offset the cooling? Of course not. They are so committed to their present 'global warming' prediction, that that would not be an option, but, sadly, it looks as if that is what is happening.
For the last nine years since 1998, global temperature on earth has remained the same. For the past decade the world has not warmed. Global warming has stopped. That is not a viewpoint or a sceptic's inaccuracy, it is an observational fact. It is also a scientific fact that far more people die from being too cold than from being too warm.
So, to sum up, if global warming has been just a temporary blip, and we are now heading relentlessly for the next ice age, any reductions in CO2 emissions will have precisely the opposite asserted effect to that which is intended. In the billions of years of earth's existence, a very brief pause to check the facts is surely not too much to ask.
(CS) Ladies and gentlemen, I am concerned that the target to reduce the European production of CO2 emissions by one fifth in the next 12 years is an unattainable dream. Since 1990 we have not even succeeded in cutting it down by the 5% quota agreed in Kyoto.
Let us take off the populist glasses and instead focus on the reality as described by scientists and experienced by citizens. Biofuels do not resolve the energy situation. On the contrary, biofuels cause food price increases, are responsible for water reserve problems and, due to deforestation, are themselves responsible for increasing concentration of the much detested CO2. They are simply a step in the wrong direction.
Ladies and gentlemen, I am convinced that we should concentrate on nuclear energy and rid ourselves of the fear of chain reactors. Reasonable governments such as the Finnish or British Governments have already begun to do so. Scientific findings show that nuclear energy does not produce CO2 and minimises further climate change. At the same time it is cheap, reliable, secure and it lowers countries' dependence on fossil fuels supplied by unstable territories.
If we want to act in the interests of the citizens of the European Union, we should invest precisely in the field of atomic research, development and education.
Madam President, first of all I would like to congratulate the Commission and its President on the presentation and the proposal here and to welcome it. I come from a country where we have proved those goals are achievable - although we do not have very much sun anyway - but it is possible to achieve those goals. And now we are, as has been said today, making the overall goals into concrete actions and measures - that is good.
I have three points. First, competitiveness needs sustainability - but sustainability needs competitiveness. If we are to be a competitive economy in the future, we need to have competitive energy sources, and that also goes for the renewables. We need to have competition between different renewables, not a regulated economy with subsidies for different renewables. We need to have fair and open competition, because then we will see the second and third generation of renewables emerge, and we will have good use of them.
The second point is that high charges for some countries must not lead to less responsibility for other countries. I must say on that point I feel a little bit uncomfortable because, maybe, some countries are getting away a little bit too easily. We need to underline this because everyone needs to make those efforts.
Thirdly, this is about renewables, but I would still like to underline the importance of nuclear power, not because I look upon nuclear power as one of the renewables, but it is my belief that, if we are to take full advantage and make full use of renewables, we must not get into a situation where the phasing-out of nuclear power consumes the achievements we can make in the fight against carbon dioxide emissions. We need both of them, and they will support each other.
Those are my three points today. I welcome the proposal and presentation, and wish us all good luck.
(FI) Madam President, Mr Barroso, renewable energy sources are not only a cost but also a process that creates jobs, innovation and competitive ability. This is a fact. Nevertheless, the Commission has not taken sufficient account of employment, and this is a central problem. What benefit is there if energy-intensive industry and the cleanest industry move to countries where there are no emission limits? We must get more industrialised countries on board, and it is your duty to take care of this.
As with the telecommunications sector, so with emissions trading has it been the case that those who have achieved the target level are being punished, just as Mr Hökmark said. At the same time, we are looking through our fingers at those who cannot be bothered to achieve the objectives in time or to make any joint decisions. No continuous progress can be made in this way. The Commission has not taken account of the starting level, the energy intensity and efficiency of the economy, the role of zero emissions, and so on. These are important factors.
But, to close, I would say that cost-effectiveness is achieved through innovation, and it does not appear in the budgets of the Member States or of the Commission. It really ought to appear as a means of getting out of this situation.
Madam President, no one ever said that meeting the challenge of global warming would be easy, but I am glad that the European Union here is taking the lead in trying to turn aspirations into practical policies. Numbers have been thrown about in an almost casual fashion - a lot of 20s by 2020 - and conjuring up these figures is easy, but the hard part is reaching the targets which are now being set.
In my country, the United Kingdom, for instance, I am very conscious that it is going to take quite a dramatic change of direction and a very rough gear change to meet these targets. I think this new policy direction is long overdue, but I am conscious of the difficulties and the realities before us.
I have two principal fears. The first is that governments will sign the pledge but fail to deliver, so I want to know how we are going to build in some sort of interim targets, some penalty structure, to ensure that the promises are delivered at the end of the day.
My second fear is that, in trying to do good, we will do some harm. My biggest concern here is over biofuels. I hear the comments of the Energy Commissioner, but the idea that we could risk tropical forest destruction and force up world food prices in order to featherbed our car manufacturers is, frankly, sickening, and we must be very cautious indeed about the sustainability criteria. I do have concerns about the direction of our own budget. We promote schemes that stimulate CO2 emissions and it seems to me that we have to run faster just to catch up with ourselves.
There are fine judgments to be made on many of these issues, but I know we are all working together towards a common purpose. This package of measures will promote innovation, stimulate investment and create millions of jobs. It must be seen not as a threat but as an opportunity for us all.
(LV) Thank you, Madam President. I would like to express my gratitude to the Commission for having initiated a debate on this important issue. Even though including emissions reductions and increased renewable resources in one document is logical in formal terms, I believe that it artificially increases political pressure on each task and robs the debates of clarity. I will therefore speak only about the issue of renewable resources. In the European Union there is currently a significant number of countries with positive results in this field. The relevant national governments must decide between the challenges of security of supply, economic competitiveness and climate protection. At the moment security of energy supply has taken on a particular importance, since oil and gas prices and security of oil and gas supplies are making the latter particularly fragile. There is no reason to believe that the EU Member States are unaware of this. While the establishment of common EU targets for an increased proportion of renewable resources is welcome, I do not believe that setting these at Member State level is something that we should embark on at present. It should be done following an evaluation of the specific circumstances of the Member States and local governments, taking into account not only economic factors but also social and cultural factors. It is particularly ironic that states who have already achieved a great deal in this area are being given additional ambitious tasks. I do not wish to underestimate the role of the European institutions, as they can add considerable value, such as in the area of liberalising gas and electricity, but renewable energy production should remain a national issue, since it is in the Member States that the majority of these issues have for a long time now been understood.
(DE) Madam President, as long as energy-hungry emerging economies and energy-wasting industrialised nations do not turn more of their attention to the environment, all the efforts of the EU will not even suffice to make good the damage those countries have done. I also question the success of certificate trading with its covert development aid, which certainly will not reduce the total volume of emissions but might redistribute it at best. Austria has been the only certificate purchaser to date, spending EUR 280 million on certificates, compared with the mere EUR 20 million it invests annually in renewables. I therefore believe that, instead of using energy concerns as a pretext for accelerating Turkey's accession to the EU, it would make more sense to rethink the Union's relations with Russia in the light of the energy situation. The EU has numerous tasks on its energy agenda, not least the long-overdue application of fully developed forms of environment-friendly propulsion and energy technology, the elimination of water wastage, the abolition of support for transcontinental transport operations and increased pressure on the main agents of climate change.
Madam President, I welcome this package in principle, but we must recognise that renewables and efficiency gains are a domestic EU asset, which yields benefits for us, both as a sustainable low-carbon economy and for security of supply. We must also recognise that renewables are not the free lunch that some people think: they do have costs attached, which include financial, environmental and inflexibility factors. I share President Barroso's determination that we achieve our targets without loss of global competitiveness and without exporting jobs and businesses. Whilst we are on the subject of targets, we must break with the past performance, where the EU has a dismal record in failing to meet targets. We can only agree to binding targets if they are achievable.
I welcome the approach of market mechanisms, like the Emissions Trading System, but I hope we can improve the methodology and make it work better to achieve our aims.
Finally, let me make the suggestion that we should resist the temptation to be technology-specific, we should resist being obsessive about renewables as the solution, when it is the objective of drastic emissions reduction that matters most and, therefore, we must use the full range of means available and not rule out any option.
(DA) Madam President, Commission President, I am extremely pleased that we now have a legislation package in front of us, as this is of course the basis that will enable us to work towards achieving our targets and to demonstrate that the EU can do more than just talk about this. In fact we can actually deliver! As rapporteur for the package in Parliament, I have placed an emphasis on the central role of national action plans. These action plans should be accompanied by interim targets, and I am pleased to see that the Commission has now included this in its proposal. This is central to ensuring that we get started now and do not suddenly find ourselves with unfulfilled targets in 2020. Parliament has also stressed the necessity of having an initiative in all three sectors - electricity, heating and transport - and I am also pleased to see that the Commission will require the Member States to set sectoral targets. However, I would rather have seen the social dimension given a more prominent role in relation to energy prices, food prices and local involvement, but these are just some of the areas that we will be working on further in Parliament. I would like to congratulate the Commission on the good result achieved today.
(IT) Madam President, ladies and gentlemen, thank you for the presentation of this energy and climate change package. I fully agree with its priorities.
In the Directive on the promotion of renewable energy sources, however, I think there is insufficient emphasis on the urgent need to promote technologies for converting biomass directly into gas. Such technologies have many applications, particularly owing to their overall efficiency as compared with conventional combustion.
Another point I feel I must make concerns the directive on carbon dioxide storage. Financial aid seems to be directed first and foremost towards the coal and oil sectors. I cannot agree with this decision, given that there are other options for carbon dioxide capture in energy production processes, for example the use of microalgae in water.
One last remark: if we really must use coal, then let us at least promote the technology for cleaner and more efficient conversion of coal into gas. Naturally I reserve the right to examine the final documents.
(PL) Madam President, my remarks are addressed directly to Commissioner Dimas, whom I wish to accuse, at the very least, of incompetence. I am in possession of an open letter sent to the Secretary-General of the United Nations and signed by 100 distinguished scientists from across the world. I would like the Commissioner to study the final paragraph of this letter carefully, and will now quote from it: 'Attempts to prevent global climate change from occurring are ultimately futile, and constitute a tragic misallocation of resources that would better be spent on humanity's real and pressing problems'.
Ladies and gentlemen, there are no scientific grounds for us to believe we are in a position to affect the cycle of climate change that is governed by changes in the sun's activity. On the basis of a study of ice samples, scientists have established that this cycle has continued over tens of thousands of years. Allocating hundreds of billions of euro to combating climate change amounts to an attack on human civilisation and common sense. I hereby accuse you of incompetence and...
(The President cut off the speaker)
(HU) Madam President, Members of the Commission, thank you. I welcome the Commission's efforts as regards both international cooperation and internal legislation. The Commission can always count on the support of Parliament in this regard. It is a good feeling to see that Europe is taking a leading role in the third industrial revolution. I am convinced that the resulting technological innovation will help to enable developing countries to realise their legitimate demands and mitigate the pollution load caused by our own growth.
The greatest danger within the European Union, however, is the lukewarm and reluctant attitude of some Member States, which is jeopardising implementation of these ambitious plans. However, the Commission is also guilty of this, as it routinely turns a blind eye to lack of compliance on the part of Member States. Let me give you a personal example: while Hungary was a candidate for accession to the EU, the Commission obliged us to comply with every last provision of the legislation, but now that we are a Member State, anything goes. This is not fairness; this is opportunism.
You spoke of energy-efficient homes: two years have elapsed and Hungary has not introduced the Directive on the energy certification of buildings. The Commission, it seems, does not require this. Hungary spends a mere fraction of the money it receives from the EU on energy efficiency and energy-saving measures. The Commission does not oblige it to do so. I ask you, how will it be possible to achieve the goals set by the Commission if the Commission itself [...]
(FI) Madam President, Members of the Commission, despite the speeches of a few sceptics, we do have time to put our decision of March into practice. In debating the proposals that have been tabled today, both in the Council of Ministers and in the European Parliament, we must bear in mind our own commitments, of which the most important is that we take care, that our objective is achieved when we decide all the details, in other words that the global temperature does not rise by two degrees in comparison with the pre-industrial era. This must be the conclusion when we debate these individual legislative proposals, because it is the only way in which we can achieve change.
This change, which is important for environment policy, also means change in our industrial production. It is clear that some sectors will suffer, but there are many sectors that will win. I think we have to invest in the sectors that will win. Europe will thus be able to take this leadership forward and create jobs on its own territory and, at the same time, create a win-win situation with global solutions.
I do hope that we will also be able to demonstrate a strong commitment so that our solutions for biofuels give a strong signal and incentive for us to develop truly durable products to replace the current fuels.
(IT) Madam President, Mr President of the Commission, ladies and gentlemen, I fully endorse the thrust of what Mr Barroso has told us today about the Commission's proposal. This is a major challenge for Europe that can be postponed no longer.
The proposed targets, and in particular the 20% reduction in greenhouse gases by 2020, are achievable in spite of the many difficulties to be overcome. However, a joint commitment by all countries will be required for an energy policy capable of tackling the emergency that is climate change and freeing Europe at long last from its dependency on imports and, consequently, from continuous rises in energy prices.
Issues relating to security of supply and renewable energy sources should also be highlighted. All of this necessitates a programme on the diversification of energy resources. Greenhouse gas emissions can be cut through the use of nuclear energy, clean coal and low carbon-emitting renewable energies. Efforts should in particular be focused on research into nuclear ...
(The President cut off the speaker)
Madam President, I join with the majority of speakers in acknowledging the importance of this energy and environment package. I also believe that it will be a new major step in increasing the role of Europe in the fight against climate change.
I would like to mention two of the five principles mentioned by the President of the Commission: fairness and competitiveness. I should like to express my satisfaction with the fact that the Commission has taken into account the position of countries like mine, Bulgaria, especially as far as trade outside the Emissions Trading Scheme is concerned and with regard to specifying targets for renewables.
As far as competitiveness is concerned, however, a lot has to be done in order to make the Commission's proposals more precise and, in the absence of a possible future agreement, we should be very careful regarding countries like Bulgaria and the energy mix, so that the possibilities for further developing energy and industry are preserved on the basis of achievable targets and at an achievable price.
(DE) Madam President, may I express my thanks to the President of the Commission for making it crystal-clear in his introductory words that the cost of inactivity or insufficient activity on the part of the EU and its Member States would be at least five times that of the package presented here today. I should like to associate myself with the speakers who have emphasised the importance of renewable energy sources, and I am pleased to see that the Commission does not regard nuclear generation as a renewable - not that there was ever any question of that.
Let me also underline the importance of energy efficiency and of the measures that remain to be taken in pursuit of that goal, because all studies have shown that energy efficiency is the most economical way to fight CO2 emissions. I must stress that I am extremely sceptical about CO2 storage and that I am opposed to a binding 10% quota for biofuels.
As one who works in the field of development policy, I should also like to say that I keenly await the Commission's proposals as to how more projects in the framework of the Clean Development Mechanism can be taken to the poorest countries of our planet, for we all know that the poorest countries suffer most from the effects of climate change.
(FR) Madam President, President Barroso has set us an ambitious target for the production of renewable energy, with a view to reducing greenhouse gas emissions without hindering our prospects of growth.
However, this is where I have a difficulty with the Commission: it wants to use the GDP of each state for its calculations, and I do not believe that that is adequate. I believe that the overall emission reduction effort of each Member State by 2020 should be determined on the basis of the starting level of emissions per inhabitant, without prejudice, of course to the solidarity mechanisms between states. In other words, we need to take into account the overall proportion of non-carbon energy used by each state.
In short, we must not confuse the end with the means. The guiding idea is naturally to reduce greenhouse gases and facilitate the 'decarbonisation' of the economy, as underlined in the Council conclusions of March 2007.
(NL) Madam President, today we are seeing the outcome of Europe's climate ambitions. I feel that the proposals sit well together, but sadly the targets are too low. In Bali it was decided that a reduction of 25-40% by 2020 is necessary to save the climate. Suddenly the European Union's commitment looks a little on the weak side. That is a poor signal to send to the rest of the world, and so Bulgaria and Romania, among others, still feel that they can raise their emissions quite considerably.
As far as I am concerned, this is not a good idea. It gives China and India little reason to reduce their emissions. It would be better if all the richer countries in the European Union helped countries like Bulgaria and Romania to lower their emissions. That is a better way to achieve global credibility.
Sadly, the modification of the Emissions Trading Scheme has been somewhat watered down under pressure from the industrial lobby. It is a pity that the Commission developed weak knees and reduced the rights of the energy-intensive industry to sell shares at auction. Certain countries do indeed work this way at an international level, but it would be much better to put a fair system in place and establish border levies.
Madam President, I welcome the announcement of this most important package and look forward to the legislative debate that will follow. I think it is timely to remind those, especially in my own country, who are rightly exercised about global warming, climate change and greenhouse gas emission increases and who have concerns, on the other hand, about ratifying the Lisbon Treaty - or the Reform Treaty, as we underline - that the environment and climate change are specifically included in the Lisbon Treaty as distinct from the past Constitutional Treaty: a most important point to underline.
Following Bali, it is clear that Europe, as a Union of 27 Member States, has the capacity and the ability to lead the world on this most critical of issues - climate change - with this package at its centre. Bali produced a road map for global agreement by 2009, recognising the urgency for clear and transparent international agreements - I have borrowed President Barroso's words - to ensure at least a 50% decrease in greenhouse gas emissions by 2020. And while remaining competitive is ever pressing, we cannot solve our numbers and targets by exporting jobs through relocation to regions which have no legislation to reduce greenhouse gases ...
(The President cut off the speaker)
(ES) Madam President, the programme the Commission is proposing to us, in terms of meeting the targets in order to ensure our credibility, calls on each of us to do what we can, to rise to this challenge and turn it into an opportunity to become more competitive, proposing it in such a way that ensure that by cooperating we might all achieve this on a global level without wasting any time. It is, of course, a very encouraging programme full of fascinating challenges. One of those mentioned - and which I support - is the challenge of proposing energy sources that offer an alternative to nuclear energy.
As far as the transport sector is concerned, I believe that it is a sector that presents a major challenge and I would therefore call on the Commission to make use of the instruments that are currently on the table, namely the Logistics Action Plan. Logistics, which are now becoming a factor of competition, should be one of the instruments used to apply intelligence to mobility and to enable us to find appropriate solutions to help reduce emissions.
As regards the Galileo project, on which there has little progress since we did not see all of its potential, the applications in terms of achieving a reduction in emissions should present another challenge.
Finally, I believe that the urban transport plan is now a real possibility.
(DE) Madam President, I should like to refer once again to the role of transport as one of the main causes of climate problems and stress the need to make it the focal point of our action. As far as reducing transport emissions is concerned, the European Union has not exactly covered itself in glory. Now, however, we have a second chance. For example, we have the opportunity to make the social cost of transport operations fully reckonable by charging heavy goods vehicles for infrastructure use under the Eurovignette scheme and thereby shifting a greater volume of freight from road to rail, where emission levels are far lower.
If we do not tackle the transport issue, we shall never have any prospect of achieving our climate targets. This applies especially to the countries at the heart of Europe. To make these Member States take action at long last to help reduce the volume of road traffic, we also need sanctions for those that cause further increases and are unwilling to reduce their traffic volumes.
President of the Commission. - Madam President, first of all I would like to thank Members for the general line of strong support for our proposals. I understood correctly that this House is very committed to this very important matter and sees it as one of the most important challenges, if not the most important, for our generation. I would like to thank you for that.
We were asked to come here immediately after our meeting, so we cannot yet have an in-depth discussion, but let me tell you that the Commission would be happy to participate actively in such a debate - myself, Commissioner Dimas, Commissioner Piebalgs and the other relevant Commissioners. We will be ready to discuss with you all details of this very important set of proposals.
Let me start by saying that some of your comments were based on earlier work and not on the proposals that we are putting forward today. It is important to understand that the proposals are the ones adopted today by the College. The work was done over months - it is a very complex issue. You have had access, as has the press, to some staff work, very important work, but the decision was taken only half an hour precisely before coming to this House.
I believe it is a very balanced decision - ambitious, but, at the same time, balanced and fair, and we are very proud. I think we have gained time. I think the fact that we have one more month to build a strong consensus in the Commission helps us gain time for the adoption, hopefully in this Parliament, of the whole package. I understood the point made by Mr Sacconi and by Ms Ek about the need to do it, but let us put it like that. Let us not see the time until June 2009 as the home straight for this Parliament; Let us finish the work of this Parliament with a bang, with a climax, by adopting these very important proposals!
Let me say that, from my contacts with the governments of our Member States, namely with the current Slovene Presidency and the upcoming French Presidency, I thought that there was a strong determination to do it fast, to go ahead with it, to make it a real priority. And, if we do it as well here in the Parliament, I really believe it will be possible to get this package approved - after the necessary negotiations, of course, and we are ready. We do not pretend our proposal is perfect. I think it is possible that this Parliament, during this term, will achieve a very strong consensus around a very ambitious set of proposals.
We have highlighted the difficult and political points. Let me just make a final comment about this. One is the question of balance between ecological commitment and the need to reduce our greenhouse gases and, at the same time, the need to address fears that exist in some parts of our industry regarding some effects on international competition. Let us make it clear: we are not making an exception for any sector of our industry. All of them are going to be involved in this. What we are considering is just in case there is no global agreement, but the global agreement remains our goal and our priority. Yes, there will be some measures to cushion the impact of this factor in some of our industries, because we want, of course, to protect the economy of Europe and we want to protect our jobs in Europe. This is the important thing, and we believe we have reached a very balanced solution.
Regarding the point made about burden-sharing among Member States, we have decided to do it broadly as follows. We are going to see the concrete proposals regarding renewables. As you know, the target set was 20% of energy use through renewables. We are, today, at 8.5%, so we have to go for 11.5% more. We have decided, broadly speaking, to make half of that subject to a flat rate - everybody has to make the same effort. The other part of it, we have decided, will be according to GDP per capita. It seems to us the fairest method, because it is a way of giving more possibilities to those that have more resources to invest than the poorest Member States. I think it is fair. We have adjusted this with the criteria of flexibility for those countries that have made an effort already, so as to give some kind of prize or bonus to the early starters.
All the methodology will be transparent. We are going to present it. We believe it is a good and fair proposal in terms of burden-sharing among Member States. I am quite hopeful that it will be well received by most of our Member States. Anyway, the scenarios will be transparent, the methodology will be presented, and if the Council and Parliament can find a better solution, please do. We think, in the end, that this will be the solution, because it was technically sound and also very fair.
Regarding the problem of biofuels, we agree with most of what you said. The question is that today there are no sustainability criteria for the biofuels that are already being produced in the world and are already circulating. What we are doing now is establishing, for the first time ever, high-level criteria of sustainability for biofuels - domestic and imported biofuels - once again keeping in mind that what we want is a global agreement. Today there is no global agreement: in Latin America they do it one way, in the United States they do it another way and in Africa another way. Therefore, we need an international regime for the sustainability of biofuels, and this is what we are doing: promoting a new generation of biofuels. Therefore, while accepting all the criticisms of those who said that there are some risks with biofuels - and we agree there are - let us compare the alternative. We are proposing an alternative that is much better than the current situation.
Some of you were concerned about the need for more investment in technology. I agree with that. Let us keep this in mind when we discuss the next financial perspective. I think we have to do more. I agree, because for carbon capture and storage, which is a very important and promising technology, we need capital. By the way, regarding the auction revenues of the Member States, we are proposing that the Member States assign a part of them to the fight against climate change. Let us hope they will accept that.
Let me tell you from my contacts with the Member States during all these processes one thing that I have already made public. Sometimes, when discussing climate change, I remember what John Stuart Mill said about his father. He said that his father loved mankind in general, but hated every individual in particular. Let us hope our Member States and some of our national politicians are not like that. If they want to fight climate change, they cannot just love the agenda politically and afterwards not commit to precise targets and methods. This is an important issue.
What the Commission has done today is to translate those goals and intentions into concrete measures and into instruments that are transparent. Are they perfect? Let us discuss it. We believe they are reliable, fair and effective. We believe it is important, as Mr Hökmark said, that we also rely on the market. We will not enter into the energy mix of the Member States - that could be a discussion without end. We are not claiming that this or that is the best option. We are saying that now a goal has been unanimously agreed by the Member States of 20% use through renewables - for obvious reasons we have had to put the emphasis on renewables, because we have to give some clear incentives to the market - it is the market that will decide on the best technology and source of energy. We are not giving more precise instructions, because that is not what we have to do.
But, please, think about the difficulty involved. We are applying general rules and principles and instruments to 27 very different situations, in terms not only of economic development but also of energy mix, the history of those countries and the culture of awareness of some of these problems. It is unavoidable that, in the end, there will be some differences. The important thing is to have a coherent approach. I believe that we have come here today with a coherent approach.
I am looking forward very much to the necessary discussions at legislative level and I really believe that, with the spirit of partnership we have seen on other important pieces of legislation, we, together with the European Parliament and the Council, will reach a very ambitious and, at the same time, realistic proposal.
(Applause)
The debate is closed.
The minutes of today's sitting will be submitted for Parliament's approval at the next part-session.
Written statements (Rule 142)
in writing. - (IT) I welcome the energy and climate package presented to us by the Commission. It is important that the European Union should continue to play a leading role in combating climate change, and for this reason we must make a serious commitment to achieving the goal of '20/20/20 by 2020' (a 20% reduction in greenhouse gas emissions, 20% energy savings and 20% of renewable energies). I would, however, remind the Commission that, as things stand, the only technology at an advanced design stage that is capable of ensuring real energy efficiency and a sustained reduction in CO2 emissions is nuclear.
Some European states are well ahead in this field, others are gearing themselves up, while others still - and this is the case for Italy - are going nowhere. Obviously, what has been lacking in the past is a common regulatory framework and, more generally, a comprehensive EU strategy on this topic. Only now is the European Commission taking the initiative, without any ifs and buts, because the international scenario calls for decisions, bold ones where necessary.
The future of our economy is at stake here; so too, indirectly, is our opportunity to make our voice heard on respect for rights in every corner of the world, without fear of being held to ransom.
in writing. - (RO) While appreciating the Commission's environmental concerns, we are preoccupied with the limited relevance of the indicators used in the algorithm applied for computing the distribution of emission certificates. New correction coefficients are needed to reflect the differences in the investment potential of countries with a similar GDP but with dissimilar social and economic prospects. The level of investment required clearly differs significantly according to the development stage of a particular European area. Thus, the national budgetary effort required to keep emissions within allotted limits will be charged to the budget for technological investment, so creating an obstacle to meeting European environmental standards in economically disadvantaged areas.
The principle of European solidarity can only be respected in spirit if those countries and regions which are below the European average in terms of development are treated with due consideration of their particular stage of development. In line with the same principle, I hope that those of my German colleagues who have criticised Nokia's decision to relocate to Romania will eventually learn - and tell it plainly to the German workers in Bochum who were made redundant - that Romanian workers' wages are ten times lower than theirs, while the price of a litre of milk or petrol is the same as in Germany.
in writing. - Today's debate creates a new favourable environment to encourage a wider social debate on the role nuclear energy will play in Europe in the future. Nuclear generation is a proven and efficient way of producing electrical energy free of greenhouse gas emissions. I suspect that the average European citizen is probably totally unaware of this fact.
The public debate focuses almost exclusively on renewables and limiting the impact of burning fossil fuels.
We should be honest and admit that there is a limit to how much energy we can generate from renewable sources and still maintain competitive energy prices. Renewables are important, but we cannot mislead citizens by saying that renewables alone will solve the problem. While CCS schemes will reduce greenhouse gas emissions from fossil fuels, the technologies are still to be implemented on an industrial scale. Furthermore, they will have a substantial price tag.
A responsible approach to tackling the challenge of climate change requires a balance - a mix of economically viable renewable technologies, CCS systems and modern nuclear technologies. It is our responsibility to ensure that all options are explored, none to the exclusion of others.
in writing. - Renewable energies can, in principle, offer a solution to global climate change and Europe's energy crisis. However, biofuels and other forms of bioenergy are contradictory tools for combating climate change. Up to a certain level they positively replace fossil energy, but on a larger scale they endanger the rainforests and the food supply of Third World countries.
There are already worrying signs of deforestation in Brazil, Indonesia, Malaysia and other countries. Food prices have risen as well due to the growing consumption of biofuels. The EU should limit its bioenergy consumption to the surplus agricultural capacity of the Union itself, discouraging deforestation.
in writing. - (RO) We fully support the Commission in its effort of proposing to the Member States and citizens a viable plan for achieving energy and environmental objectives. However, we should take into consideration the financial and economic aspects entailed by these proposals.
There is a need to review the rules for approving the grant of state aid to environmental projects. Given the current high degree of pollution of some industries and the fact that adjustment to green technologies is not cost-effective, State aid amounting to 60-100% can be a viable solution. Mining is such an industry, and it is in dire need of CO2 capture and storage technologies.
Concerning the Commission's project of launching 12 new coal and gas power plants equipped with CO2 capture and storage technology, I would like to reiterate Romania's willingness to host such a power plant. The Jiu Valley basin has the advantage of being both rich in mineral resources and close to working power plants.
in writing. - (PL) The problem of climate change and combating the degradation of the natural environment rose to the top of the European Union's agenda in 2007. The European Commission's proposals are a concrete expression of the ambitious aims outlined in March of last year. They reflect the leading role assumed by our Community of 27 nations as regards limiting greenhouse gas emissions.
I do not wish to query the aims or ambitions, but it must be recognised that the European Community is composed of two groups of countries that were until recently divided by the so-called Iron Curtain. For many decades now, the Western democracies have been sensitive to the need to protect the natural environment. This resulted in environmental standards worthy of imitation on other continents. In contrast, the countries of the former Comecon underwent rapid industrialisation. In particular, this involved developing the potential of the iron and steel industry, the heavy chemicals industry and other types of industry with detrimental effects on the environment.
The process of adjustment to the Union's standards was exceptionally costly and it is not surprising that so many transitional periods were negotiated by these countries in their Accession Treaties. In a very short period of time the countries of Central and Eastern Europe underwent a dramatic transformation in this regard.
Pursuant to the European Commission's proposals, these countries are now facing new challenges that may be more than they can cope with and could affect their opportunities for development. Finding the correct balance between environmental requirements, the right conditions for competitiveness and job protection is something that concerns the European Union as a whole. It is, however, particularly important for the countries that are struggling to catch up.
in writing. - (EL) The presentation of the Council's measures to combat climate change by Mr Barroso, President of the Commission, has the following aim and vision:
to strengthen European monopolies in the intensified endo-imperialist competition in the field of energy. There is an attempt to exploit the essential goal of restricting emissions of pollutants in order to divide the markets and limit the growth of the emerging new powers (China and Brazil), which are claiming greater shares of the market.
It provides an outlet for the over-accumulation of capital through the commercialisation of environmental protection. Following the liberalisation of strategically important sectors (energy, telecommunications), today's economy is one of the great new investment outlets for monopolistic capital. For this reason Mr Barroso spoke about investment in innovative energy technologies, technological modernisation and the use of private groups to meet the requirements of the new environmental legislation. In addition, the Kyoto Protocol created a new capitalist market in emissions trading. The right to pollute is exchanged for a price on the carbon dioxide 'stock market'.
It nurtures a climate of class-based cooperation, attempting to exploit the worldwide raising of awareness, concealing the fact that dangerous changes in climate and global warming are the result of industrial development based on capitalist profit, the commercialisation of earth, air, energy, water, etc.
These measures are detrimental to people's needs and the development of the profitability of capital in the field of the environment.
in writing. - (RO) EU Member States are facing the challenges posed by climate change, increased dependence on energy imports, and the high price of energy. Therefore, the European Union's commitment to decreasing greenhouse emissions by at least 20 per cent by 2020, particularly through measures in the energy sector, is a major step in combating global warming.
Stepping up the transition to low-carbon energy by switching to biofuels and renewable energy sources will foster innovation and increase industrial competitiveness.
Member States with developing economies, in particular Romania and Bulgaria, will be allowed a 20% increase in emissions compared to 2005 for industries outside the ETS system, and this increase is to be computed on the basis of GDP. This is proof of solidarity on the part of the European Union, ensuring that poorer countries will have the opportunity to catch up with the more developed economies.
in writing. - Last week President Putin and First Deputy Prime Minister Medvedev of the Russian Federation signed a treaty in Sofia on constructing a gas pipeline called 'South Stream' across the Black Sea. Right now, when the Lisbon Treaty is about to be ratified, it seems rather odd that Bulgaria did not consult its European partners.
Union policy on energy aims, in a spirit of solidarity between Member States, to ensure security of energy supply in the Union. Experts have perceived a threat in South Stream to the Nabucco project, which is included in the EU Trans-European Energy Network.
In my opinion, Bulgaria has acted in a very disappointing way by signing a bilateral agreement on energy with the Russian Federation. Although Nabucco was named after an opera by Giuseppe Verdi, the current state of play resembles more an operetta or farce.
in writing. - (RO) We welcome the President's initiative of coming to the European Parliament to present proposals concerning energy and climate change. We take this opportunity to ask the European Commission to pay particular attention to and to take all necessary measures for speeding up the NABUCCO project, which is of major importance in guaranteeing the security of gas supplies to the EU.
in writing. - (RO) I believe that the fight against climate change can be won only if we manage to ensure global solidarity. The European Union should include the issue of climate change in all of its agreements, be they bilateral or multilateral.
It is also important for adjustment to climate change to take into account and allow for the sustainable economic development of the Union. Biofuel crops should not be promoted to the detriment of crops for human consumption. The sustainable development of transport can help to abate climate change.
Member States should opt for the energy mix that causes the least pollution possible. I call on the Commission to review the 2007-2013 financial perspective and the 2008 budget, Community programs and policies, as well as the main laws, so as to take climate change into account.
The Commission should recognize the importance of national, local and regional authorities in the development and enforcement of climate change adjustment measures, as well as the need to vest authority in them and provide them with the support they need.
I believe it is necessary to have a European framework programme aimed at reducing the risk of desertification and water shortage.